                 Case 18-90186-LT                  Filed 10/12/18               Entered 10/12/18 15:49:00                 Doc 1         Pg. 1 of 13
B1040 (FORM 1040) (12/15)


                                                                                                           ADVERSARY PROCEEDING NUMBER
                 ADVERSARY PROCEEDING COVER SHEET                                                          (Court Use Only)
                        (Instructions on Reverse)


 PLAINTIFFS                                                                          DEFENDANTS
Pacific Imperial Railroad, Inc., Reorganized Debtor                                  Charles McHaffie; CC Trust; and Charlemagne Trust




 ATTORNEYS (Firm Name, Address, and Telephone No.)                                    ATTORNEYS (If Known)
Alan Vanderhoff, Cal. Bar No. 138032
Vanderhoff Law Group
600 West Broadway, Suite 1550      (619) 299-2050
San Diego, CA 92101

 PARTY (Check One Box Only)                                                           PARTY (Check One Box Only)
  ✔   Debtor                                U.S. Trustee/Bankruptcy Admin                  Debtor                               U.S. Trustee/Bankruptcy Admin
      Creditor                              Other                                     ✔    Creditor                             Other
      Trustee                                                                              Trustee
 CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Avoidance of fraudulent conveyance 11 U.S.C. § 548




                                                                           NATURE OF SUIT
                 (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
      FRBP 7001(1) – Recovery of Money/Property                                             FRBP 7001(6) – Dischargeability (continued)
      11 - Recovery of money/property - § 542 turnover of property                          61 - Dischargeability - § 523(a)(5), domestic support
      12 - Recovery of money/property - § 547 preference                                    68 - Dischargeability - § 523(a)(6), willful and malicious injury
  ✔   13 - Recovery of money/property - § 548 fraudulent transfer                           63 - Dischargeability - § 523(a)(8), student loan
      14 - Recovery of money/property - other                                               64 - Dischargeability - § 523(a)(15), divorce or separation obligation
                                                                                                 (other than domestic support)
      FRBP 7001(2) – Validity, Priority or Extent of Lien                                   65 - Dischargeability - other
      21 - Validity, priority or extent of lien or other interest in property
                                                                                            FRBP 7001(7) – Injunctive Relief
      FRBP 7001(3) – Approval of Sale of Property                                           71 - Injunctive relief - reinstatement of stay
      31 - Approval of sale of property of estate and of co-owner - § 363(h)                72 - Injunctive relief - other

      FRBP 7001(4) – Objection/Revocation of Discharge                                      FRBP 7001(8) Subordination of Claim or Interest
      41 - Objection / revocation of discharge - § 727(c),(d),(e)                           81 - Subordination of claim or interest

      FRBP 7001(5) – Revocation of Confirmation                                             FRBP 7001(9) Declaratory Judgment
      51 - Revocation of confirmation                                                       91 - Declaratory judgment

      FRBP 7001(6) – Dischargeability                                                       FRBP 7001(10) Determination of Removed Action
      66 - Dischargeability - § 523(a)(1),(14),(14A) priority tax claims                    01 - Determination of removed claim or cause
      62 - Dischargeability - § 523(a)(2), false pretenses, false
           representation, actual fraud                                                     Other
      67 - Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement,                SS-SIPA Case – 15 U.S.C. §§ 78aaa et.seq.
           larceny                                                                          02 - Other (e.g. other actions that would have been brought in state
                          (continued next column)                                                court if unrelated to bankruptcy case)

      Check if this case involves a substantive issue of state law                          Check if this is asserted to be a class action under FRCP 23
      Check if a jury trial is demanded in complaint                                   Demand $     200,000
 Other Relief Sought




B1040
              Case 18-90186-LT          Filed 10/12/18        Entered 10/12/18 15:49:00            Doc 1     Pg. 2 of 13
B1040 (Page 2) (12/15)

                                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
  NAME OF DEBTOR                                                                     BANKRUPTCY CASE NO.
 Pacific Imperial Railroad, Inc.                                                    16-06253-LT11

  DISTRICT IN WHICH CASE IS PENDING                  DIVISIONAL OFFICE               NAME OF JUDGE
Southern District of California                                                     Hon. Laura S. Taylor

                                               RELATED ADVERSARY PROCEEDING (IF ANY)
  PLAINTIFF                                          DEFENDANT                                    ADVERSARY PROCEEDING NO.




  DISTRICT IN WHICH ADVERSARY IS PENDING             DIVISIONAL OFFICE               NAME OF JUDGE




  SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Alan Vanderhoff

  DATE                              PRINT NAME OF ATTORNEY (OR PLAINTIFF)

10/12/18                           Alan Vanderhoff



                                                          INSTRUCTIONS

    The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

    A party filing an adversary proceeding must also complete and file Form 1040, the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing
system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When completed, the cover
sheet summarizes basic information on the adversary proceeding. The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.


   The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory,
must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover
sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and the defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and in the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney, the
plaintiff must sign.




B1040
Case 18-90186-LT      Filed 10/12/18    Entered 10/12/18 15:49:00      Doc 1    Pg. 3 of 13




 1   VANDERHOFF LAW GROUP
     Alan Vanderhoff, Cal. Bar No. 138032
 2   Jeanne C. Vanderhoff, Cal. Bar No. 138011
     600 West Broadway, Suite 1550
 3   San Diego, California 92101
     (619) 299-2050
 4
     Attorneys for Pacific Imperial Railroad, Inc.
 5

 6

 7

 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
     In re:                                        Adv. No.
11
     PACIFIC IMPERIAL RAILROAD,                    COMPLAINT FOR AVOIDANCE OF
12   INC.,                                         FRAUDULENT CONVEYANCES
13                       Reorganized Debtor.
14
     Case No. 16-06253-LT11
15

16   PACIFIC IMPERIAL RAILROAD,
     INC.,
17
                         Plaintiff,
18   v.
19   CHARLES MCHAFFIE; CC TRUST,
     CHARLEMAGNE TRUST, and DOES
20   1 THROUGH 20.
21                       Defendants.
22

23            Plaintiff, Pacific Imperial Railroad, Inc., reorganized debtor in the above-
24   captioned case, alleges as follows:
25

26

27

28

                                                  1
Case 18-90186-LT     Filed 10/12/18    Entered 10/12/18 15:49:00      Doc 1    Pg. 4 of 13




 1                              JURISDICTION AND VENUE
 2          1.     This Court has jurisdiction over this adversary proceeding pursuant to
 3   28 U.S.C. § 1334, 11 U.S.C. § 105 and General Order 312-D of the United States
 4   District Court for the Southern District of California.
 5          2.     Venue is proper in this district pursuant to 28 U.S.C. § 1409(a) because
 6   the underlying bankruptcy case is pending in this district.
 7          3.     This is a core matter pursuant to 28 U.S.C. § 157(b)(2)(A), (C), and (H)
 8   because it is a proceeding to recover fraudulent conveyances.
 9          4.     If it is determined that this Court may not enter final orders or
10   judgments or conduct a trial absent consent of the parties, the plaintiff hereby
11   consents to the entry of final orders by the Bankruptcy Court.
12                                       THE PARTIES
13          5.     Pacific Imperial Railroad, Inc. is the reorganized debtor in the above-
14   captioned bankruptcy case.
15          6.     Plaintiff is informed and believes and thereon alleges that Defendant
16   Charles McHaffie is an individual residing in state of California.
17          7.     Plaintiff is informed and believes and thereon alleges that Defendant CC
18   Trust is an entity of unknown form that is owned or controlled by Mr. McHaffie.
19          8.     Plaintiff is informed and believes and thereon alleges that Defendant
20   Charlemagne Trust is an entity of unknown form that is owned or controlled by Mr.
21   McHaffie.
22          9.     Plaintiff is informed and believes, and thereon alleges, at all relevant
23   times herein mentioned Mr. McHaffie, CC Trust, and Charlemagne Trust were and
24   are the alter egos of each other and there is such unity of interest and ownership that
25   the individuality or separateness of the three has ceased to exist and if the acts are
26   treated as those of Mr. McHaffie, CC Trust, and Charlemagne Trust alone, an
27   inequitable result will follow.
28

                                                 2
Case 18-90186-LT     Filed 10/12/18   Entered 10/12/18 15:49:00      Doc 1     Pg. 5 of 13




 1           10.   The true names and capacities of defendants does 1 through 20,
 2   inclusive, are unknown to Plaintiff at this time. Plaintiff therefore sues such
 3   defendants by fictitious names. Upon information and belief, Plaintiff alleges that
 4   each fictitious defendant is in some way responsible for, participated in, or
 5   contributed to the matters and things that Plaintiff complains herein. When the true
 6   names of such defendants and, as appropriate, their respective responsibility for,
 7   participation in and contribution to, the matters and things alleged herein are
 8   ascertained by Plaintiff, Plaintiff will seek leave to amend this Complaint to allege the
 9   same.
10                               GENERAL ALLEGATIONS
11           A. PIR’s Bankruptcy Case.
12           11.   On October 13, 2016 (the “Petition Date”) PIR filed a voluntary petition
13   under chapter 11 of title 11 of the United States Code in the United States Bankruptcy
14   Court for the Southern District of California (the “Bankruptcy Court”) commencing
15   the above-captioned bankruptcy case.
16           12.   By an order entered on June 13, 2017, the Bankruptcy Court confirmed
17   PIR’s Third Amended Plan of Reorganization Dated May 24, 2017 (the “Plan”).
18           13.   Pursuant to the terms of the Plan, Plaintiff was vested with all claims
19   and causes of action that were owned by PIR prior to the Petition Date.
20           B. Formation of PIR and Self-Dealing by Mr. Stoecklein and Mr. Jory.
21           14.   Plaintiff is informed and believes and thereon alleges that PIR was
22   incorporated by Donald Stoecklein on or about October 27, 2011.
23           15.   Concurrently with the incorporation of PIR, PIR issued 600,000 shares
24   of PIR stock to Mr. Stoecklein and 3,000,000 to Camden.
25           16.   Plaintiff is informed and believes and thereon alleges that neither Mr.
26   Stoecklein nor Camden made substantial cash capital contributions into PIR in
27   exchange for the shares of PIR stock that they received.
28

                                                 3
Case 18-90186-LT      Filed 10/12/18    Entered 10/12/18 15:49:00      Doc 1   Pg. 6 of 13




 1          17.      Plaintiff is informed and believes that Mr. Jory held a fiduciary position
 2   with AC Funding as an officer, director, and/or majority shareholder at all times
 3   relevant to this Complaint.
 4          18.      Plaintiff is informed and believes and thereon alleges that on February
 5   4, 2013, Mr. Stoecklein caused PIR to enter into an Advisory and Consulting
 6   Agreement with AC Funding pursuant to which AC Funding was to provide general
 7   advice to PIR in exchange for a flat fee of $430,000 (the “AC Funding Agreement”).
 8          19.      Plaintiff is informed and believes and thereon alleges that Mr. Jory, AC
 9   Funding, and officers or employees of AC Funding (if any) did not have any
10   particular expertise with regard to the operation or development of railroads.
11          20.      Plaintiff is informed and believes and thereon alleges that Mr.
12   Stoecklein caused PIR to enter into the AC Funding Agreement as a mechanism to
13   allow Mr. Jory and Mr. Stoecklein to withdraw money from PIR that had been
14   invested in PIR or loaned to PIR by others or to withdraw any capital that they had
15   invested themselves.
16          C. The Appropriation of Investor Funds by Mr. Stoecklein and Mr. Jory
17                and the Creation of False Debt in PIR.
18          21.      Plaintiff is informed and believes and thereon alleges that Mr.
19   Stoecklein and Mr. Jory engaged in a practice by which they would sell shares of
20   stock owned by them or companies they controlled to new investors. They would then
21   keep most of the money for themselves and “lend” a portion of the money to PIR.
22   Later, they would use the “loans” as a means of withdrawing cash from PIR for
23   themselves.
24          22.      For example, on or about December 2, 2011, Camden entered into a
25   Stock Purchase Agreement (the “WB Stock Purchase Agreement”) with WB
26   Acquisitions, Inc. (“WB”) pursuant to which Camden agreed to sell shares of PIR
27   stock to WB. PIR’s records indicate that PIR received $50,000 from WB on
28   December 22, 2011 and another $20,000 from WB on January 10, 2012. Both
                                                  4
Case 18-90186-LT    Filed 10/12/18      Entered 10/12/18 15:49:00    Doc 1    Pg. 7 of 13




 1   payments were recorded as in PIR’s books and records as “loans” from Camden. The
 2   WB Stock Purchase Agreement was signed by Mr. Stoecklein both as President of
 3   Camden and as President of PIR.
 4          23.    For another example, on November 15, 2013, Mr. Stoecklein entered
 5   into a Stock Purchase and Option Agreement (the “Dahlman Stock Purchase
 6   Agreement”) with TEU, Inc. (“TEU”) which outlined the terms and conditions for the
 7   sale of up to 28,000,000 shares of PIR common stock which Mr. Stoecklein owned.
 8   TEU was a company owned or controlled by Ernest Dahlman. The Dahlman Stock
 9   Purchase Agreement provided that the purchase price for Mr. Stoecklein’s PIR stock
10   would be paid to AC Funding.
11          24.    On November 18, 2013, Mr. Dahlman’s company exercised its option to
12   purchase 5,000,000 share of PIR common stock from Mr. Stoecklein. Mr. Dahlman or
13   entities controlled by him paid $750,000 to AC Funding and received 5,000,000
14   shares of PIR stock from Mr. Stoecklein. The 5,000,000 shares of PIR stock
15   purchased by TEU are evidenced by Certificate No. PIR.41 as reflected on the official
16   records of PIR’s transfer agent.
17          25.    Mr. Stoecklein alleged in a complaint that, pursuant to an oral side-
18   agreement between Mr. Stoecklein, Mr. Jory, Mr. McHaffie, Locati, and AC Funding,
19   the $1,000,000 the proceeds from the sale of Mr. Stoecklein’s 5,000,000 shares of PIR
20   stock to TEU were to be distributed by AC Funding as follows: (1): $250,000 to Mr.
21   Jory, (2) $250,000 to Locati, (3) $250,000 to Mr. McHaffie, and (4) $250,000 to Mr.
22   Stoecklein.
23          26.    Plaintiff is informed and believes and thereon alleges that on November
24   18, 2013, $750,000 of the $1,000,000 of TEU payment was deposited into AC
25   Funding’s Bank Account.
26          27.    Plaintiff is further informed and believes and thereon alleges that on or
27   about November 21, 2013, PIR received a payment in the amount of $100,000 from
28   Blueberry Ridge Holdings LLC (“Blueberry”), a company owned and controlled by
                                                 5
Case 18-90186-LT     Filed 10/12/18   Entered 10/12/18 15:49:00     Doc 1   Pg. 8 of 13




 1   TEU’s principal, Mr. Dahlman. November 22, 2013, PIR received another payment
 2   from Blueberry in the amount of $150,000.
 3           28.   On November 15, 2013, PIR signed a promissory note in favor of Locati
 4   in the original principal amount of $250,000. Plaintiff is further informed and
 5   believes and thereon alleges that promissory note was executed on account of the
 6   $250,000 received by PIR from Mr. Dahlman’s company, Blueberry. Neither the
 7   funds deposited nor the shares sold originated from Locati. The promissory note to
 8   Locati was signed on behalf of PIR by Ernest Dahlman who was PIR’s CEO at the
 9   time.
10           29.   As another example, on or September 5, 2012, Camden entered into a
11   Stock Purchase Agreement (the “DJB Stock Purchase Agreement”) with DJB Holding
12   Corporation (“DJB Holding”) pursuant to which Camden agreed to sell shares of
13   stock in PIR to DJB Holding in exchange for an initial payment of $4,000 and
14   additional payments of $300,000. DJB Holding is owned or controlled by Daren J.
15   Barone.
16           30.   PIR’s records indicate that PIR received $4,000 from DJB Holding on
17   September 7, 2012 and another $150,000 on January 31, 2013. PIR’s records also
18   indicate that PIR received $150,000 from “SLG Client Trust Acct.” on December 13,
19   2012. All three payments were recorded in PIR’s books and records as “loans” from
20   Camden. The DJB Stock Purchase Agreement was signed by Mr. Stoecklein both as
21   President of Camden and as President of PIR.
22           31.   As another example, on or September 5, 2012, Camden entered into a
23   Stock Purchase Agreement (the “GSW Stock Purchase Agreement”) with GSW
24   Holding Corporation (“GSW Holding”) pursuant to which Camden agreed to sell
25   shares of stock in PIR to GSW Holding in exchange for an initial payment of $4,000
26   and additional payments of $300,000. GSW Holding is or was owned or controlled by
27   Greg Watkins.
28

                                                6
Case 18-90186-LT      Filed 10/12/18   Entered 10/12/18 15:49:00    Doc 1    Pg. 9 of 13




 1          32.      PIR’s records indicate that PIR received $4,000 from GSW Holding on
 2   September 7, 2012 and another $150,000 on January 31, 2013. PIR’s records also
 3   indicate that PIR received $130,798.83 from “SLG Client Trust Acct.” on December
 4   13, 2012. All three payments were recorded in PIR’s books and records as “loans”
 5   from Camden. The GSW Stock Purchase Agreement was signed by Mr. Stoecklein
 6   both as President of Camden and as President of PIR.
 7          33.      Between June 5, 2013 and February 27, 2015, PIR paid $525,000 to
 8   Camden.
 9          34.      Between June 5, 2013 and February 27, 2015, at the times that PIR paid
10   $525,000 to Camden purportedly on account of the false loans made by Camden to
11   PIR.
12          35.      At the time that PIR made the payments to Camden in the aggregate
13   amount of $525,000, there was no genuine debt owing to Camden by PIR.
14          36.      At the time that PIR made the payments to Camden in the aggregate
15   amount of $525,000, Mr. Stoecklein owed a duty to PIR to act in the best interests of
16   PIR.
17          37.      Causing PIR to make the payments to Camden in the aggregate amount
18   of $525,000 was not in the best interests of PIR.
19          D. Transfers Received by Mr. Jory or Entities Controlled by Mr.
20                McHaffie during the Four Years Preceding the Petition Date.
21          38.      During the four years preceding the Petition Date, PIR made four
22   transfers to CC Trust in the aggregate amount of $91,000 including (1) $1,000 on
23   January 4, 2013, (2) $17,500 on May 16, 2013, (3) $32,500 on May 29, 2013, and (4)
24   $40,000 on July 21, 2015 (the “CC Trust Payments”).
25          39.      During the four years preceding the Petition Date, PIR made numerous
26   transfers to Mr. McHaffie and entities controlled by Mr. McHaffie in the aggregate
27   amount of not less than $99,530 (the “McHaffie Payments”). The McHaffie Transfers
28   included, without limitation, (1) $1,200 on October 29, 2012, (2) $4,000 on
                                                 7
Case 18-90186-LT       Filed 10/12/18    Entered 10/12/18 15:49:00      Doc 1    Pg. 10 of 13




  1   November 29, 2012, (3) $2,000 on December 10, 2012, (4) $2,100 on March 22,
  2   2013, (5) $9,750 on January 20, 2015, (6) $9,000 on October 26, 2015, (7) $21,000 on
  3   October 26, 2015, (8) $20,000 on January 22, 2016, and (9) $10,000 on March 2,
  4   2016.
  5                                 FIRST CAUSE OF ACTION
  6                     (Fraudulent Conveyance – 11 U.S.C. § 548(a)(1)(B)
  7           40.     Plaintiff refers to and incorporates herein by reference all the allegations
  8   contained in paragraphs 1 through 39 inclusive, as though set forth fully herein.
  9           41.     The transfers of the CC Trust Payments from the Debtor to CC Trust
 10   were transfers of property of the Debtor.
 11           42.     The transfers of the CC Trust Payments from the Debtor to CC Trust
 12   were made within four years of the Petition Date.
 13           43.     The Debtor received less than reasonably equivalent value in exchange
 14   for the transfers of the CC Trust Payments from the Debtor to CC Trust.
 15           44.     The Debtor was insolvent on the dates that the CC Trust Payments from
 16   the Debtor to CC Trust or was made insolvent by the transfers.
 17           45.     When the CC Trust Payments from the Debtor to CC Trust, the Debtor
 18   was engaged in business or was about to engage in business for which any property
 19   remaining with the Debtor was an unreasonably small capital.
 20           46.     When the CC Trust Payments from the Debtor to CC Trust, the Debtor
 21   intended to incur, or believed that the Debtor would incur, debts that would be beyond
 22   the debtor’s ability to pay as such debts matured.
 23                               SECOND CAUSE OF ACTION
 24                     (Fraudulent Conveyance – 11 U.S.C. § 548(a)(1)(B)
 25           47.     Plaintiff refers to and incorporates herein by reference all the
 26   allegations contained in paragraphs 1 through 46 inclusive, as though set forth
 27   fully herein.
 28

                                                    8
Case 18-90186-LT       Filed 10/12/18   Entered 10/12/18 15:49:00    Doc 1   Pg. 11 of 13




  1          48.      The transfers of the CC Trust Payments from the Debtor to CC Trust
  2   were transfers of property of the Debtor.
  3          49.      The transfers of the CC Trust Payments from the Debtor to CC Trust
  4   were made within four years of the Petition Date.
  5          50.      The CC Trust Payments from the Debtor to CC Trust were made with
  6   actual intent to hinder, delay, or defraud any entity to which the Debtor was or
  7   became, on or after the dates that the AC Funding Payments were made.
  8                                THIRD CAUSE OF ACTION
  9                     (Fraudulent Conveyance – 11 U.S.C. § 548(a)(1)(A)
 10          51.      Plaintiff refers to and incorporates herein by reference all the
 11   allegations contained in paragraphs 1 through 50 inclusive, as though set forth
 12   fully herein.
 13          52.      The transfers of the McHaffie Payments from the Debtor to McHaffie
 14   were transfers of property of the Debtor.
 15          53.      The transfers of the McHaffie Payments from the Debtor to McHaffie
 16   were made within four years of the Petition Date.
 17          54.      The Debtor received less than reasonably equivalent value in exchange
 18   for the transfers of the McHaffie Payments from the Debtor to McHaffie.
 19          55.      The Debtor was insolvent on the dates that the McHaffie Payments from
 20   the Debtor to McHaffie or was made insolvent by the transfers.
 21          56.      When the McHaffie Payments from the Debtor to McHaffie, the Debtor
 22   was engaged in business or was about to engage in business for which any property
 23   remaining with the Debtor was an unreasonably small capital.
 24          57.      When the McHaffie Payments from the Debtor to McHaffie, the Debtor
 25   intended to incur, or believed that the Debtor would incur, debts that would be beyond
 26   the debtor’s ability to pay as such debts matured.
 27

 28

                                                  9
Case 18-90186-LT       Filed 10/12/18   Entered 10/12/18 15:49:00    Doc 1    Pg. 12 of 13




  1                              FOURTH CAUSE OF ACTION
  2                     (Fraudulent Conveyance – 11 U.S.C. § 548(a)(1)(B)
  3          58.      Plaintiff refers to and incorporates herein by reference all the
  4   allegations contained in paragraphs 1 through 57 inclusive, as though set forth
  5   fully herein.
  6          59.      The transfers of the McHaffie Payments from the Debtor to McHaffie
  7   were transfers of property of the Debtor.
  8          60.      The transfers of the McHaffie Payments from the Debtor to McHaffie
  9   were made within four years of the Petition Date.
 10          61.      The McHaffie Payments from the Debtor to McHaffie were made with
 11   actual intent to hinder, delay, or defraud any entity to which the Debtor was or
 12   became, on or after the dates that the McHaffie Payments were made.
 13                                      PRAYER FOR RELIEF
 14          WHEREFORE, Plaintiff prays for relief on all causes of action as follows:
 15          1.       On the First Cause of Action, for a money judgment joint and severally
 16   against Defendants in an amount to be proven at trial, but in no event less than
 17   $91,000;
 18          2.       On the Second Cause of Action, for a money judgment joint and
 19   severally against Defendants in an amount to be proven at trial, but in no event less
 20   than $91,000;
 21          3.       On the Third Cause of Action, for a money judgment joint and
 22   severally against Defendants in an amount to be proven at trial, but in no event less
 23   than $99,530;
 24          4.       On the Fourth Cause of Action, for a money judgment joint and
 25   severally against Defendants in an amount to be proven at trial, but in no event less
 26   than $99,530; and
 27

 28

                                                  10
Case 18-90186-LT    Filed 10/12/18    Entered 10/12/18 15:49:00      Doc 1     Pg. 13 of 13




  1         5.     For such other and further relief as are just and proper.
  2   October 12, 2018         VANDERHOFF LAW GROUP
  3                                    /s/ Alan Vanderhoff
  4                            By: _______________________________
                                   Alan Vanderhoff, Esq.
  5
                               Attorneys for Pacific Imperial Railroad, Inc.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                11
